

117 HR 3709 IH: Preliminary Damage Assessment Improvement Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3709IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Katko (for himself and Mr. Delgado) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Emergency Management Agency to submit to Congress a report on preliminary damage assessments and make necessary improvements to processes in the Federal Emergency Management Agency, and for other purposes.1.Short titleThis Act may be cited as the Preliminary Damage Assessment Improvement Act of 2021.2.FindingsCongress finds the following:(1)Preliminary damage assessments play a critical role in assessing and validating the impact and magnitude of a disaster.(2)Through the preliminary damage assessment process, representatives from the Federal Emergency Management Agency validate information gathered by State and local officials that serves as the basis for disaster assistance requests.(3)Various factors can impact the duration of a preliminary damage assessment and the corresponding submission of a major disaster request, however, the average time between when a disaster occurs, and the submission of a corresponding disaster request has been found to be approximately twenty days longer for flooding disasters.(4)With communities across the country facing increased instances of catastrophic flooding and other extreme weather events, accurate and efficient preliminary damage assessments have become critically important to the relief process for impacted States and municipalities.3.Report to Congress(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report describing the preliminary damage assessment process, as supported by the Federal Emergency Management Agency in the 5 years before the date of enactment of this Act.(b)ContentsThe report described in subsection (a) shall contain the following:(1)The process of the Federal Emergency Management Agency for deploying personnel to support preliminary damage assessments.(2)The number of Agency staff participating on disaster assessment teams.(3)The training and experience of such staff described in paragraph (2).(4)A calculation of the average amount of time disaster assessment teams described in paragraph (1) are deployed to a disaster area.(5)The efforts of the Agency to maintain a consistent liaison between the Agency and State, local, tribal, and territorial officials within a disaster area.4.Preliminary damage assessment(a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall convene an advisory panel consisting of emergency management personnel employed by State, local, territorial, or tribal authorities, and the representative organizations of such personnel to assist the Agency in improving critical components of the preliminary damage assessment process.(b)Membership(1)In generalThis advisory panel shall consist of at least 2 representatives from national emergency management organizations and at least 1 representative from each of the 10 regions of the Federal Emergency Management Agency, selected from emergency management personnel employed by State, local, territorial, or tribal authorities within each region.(2)Inclusion on panelTo the furthest extent practicable, representation on the advisory panel shall include emergency management personnel from both rural and urban jurisdictions.(c)ConsiderationsThe advisory panel convened under subsection (a) shall—(1)consider—(A)establishing a training regime to ensure preliminary damage assessments are conducted and reviewed under consistent guidelines;(B)utilizing a common technological platform to integrate data collected by State and local governments with data collected by the Agency; and(C)assessing instruction materials provided by the Agency for omissions of pertinent information or language that conflicts with other statutory requirements; and(2)identify opportunities for streamlining the consideration of preliminary damage assessments by the Agency, including eliminating duplicative paperwork requirements and ensuring consistent communication and decision making among Agency staff.(d)Interim reportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report regarding the findings of the advisory panel, steps that will be undertaken by the Agency to implement the findings of the advisory panel, and additional legislation that may be necessary to implement the findings of the advisory panel.(e)Rulemaking and final reportNot later than 2 years after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to implement the recommendations of the advisory panel and submit to Congress a report discussing—(1)the implementation of recommendations from the advisory panel;(2)the identification of any additional challenges to the preliminary damage assessment process, including whether specific disasters result in longer preliminary damage assessments; and(3)any additional legislative recommendations necessary to improve the preliminary damage assessment process. 